The state has filed a motion to dismiss this appeal on two grounds: First, that this court is without jurisdiction to hear and determine the same, because it is not shown that notice of appeal was served upon the county judge, or the clerk of the county court, or upon the county attorney; and, second, for want of prosecution, because no brief has been filed on the part of plaintiff in error. The motion is well taken on both grounds. The case-made shows no service of notice of appeal upon either the county attorney, county judge, or clerk of the county court. Service of such notice is an indispensable prerequisite to the taking of an appeal, and where such notice is not given this court acquires no jurisdiction of the cause on appeal. Also the petition in error was filed in this court on November 13, 1908, and no brief has been filed in behalf of plaintiff in error to this day. The motion to dismiss will therefore be sustained. The appeal *Page 731 
is dismissed, and a mandate is ordered issued to the county court of Choctaw county, directing said court to enforce its judgment herein.